Title: From George Washington to Lieutenant Colonel Benjamin Temple, 27 July 1779
From: Washington, George
To: Temple, Benjamin


        
          Sir
          West point July the 27th 1779
        
        Mr Harrison has shewn me your Letter of the 19th, which only came to his hands by Yesterday’s post.
        I shall have no objection to your coming to the General Court in October for the reasons you mention—nor to your proceeding afterwards to Head Qrs to adjust & settle your Accounts, if the situation of affairs and the circumstance of the Regiment in point of Officers will admit of it.
        You have inclosed a Commission, by which you rank from the 31st of March 1777, according to the date of your Old One.
        I am concerned that the Officers of the Regiment are reduced to the alternative you mention. They must be permitted to use the public Horses for the present as an Expedient to prevent a greater evil. I am Dr Sir Yr Most Obedt Sert
        
          G. Washington
        
      